DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 03/05/2020, has been received, entered, and made of record. Currently, claims 1-11 remain pending in this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/05/2020 and 12/11/2020 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
         Applicant has provided an explanation of relevance of cited document 2014-164765 on page 1 of the specification. Reference 2014-164765 is a general background reference(s) covering print workflow setting.
Applicant has not provided an explanation of relevance of cited document(s) 2013-091229 and 2008-219735 discussed below. Reference(s) 2013-091229 and 2008-219735 are general background reference(s) covering image processing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generation unit”, “first reception unit”, “first preview display unit”, “second reception unit” and “second preview display unit” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
See Fig. 2B, Figs. 4A-B and related paragraphs.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Conescu et al. US 2010/0060909 A1 (hereinafter referred to as Conescu) in view of Yamaguchi et al. US 2011/0279392 A1 (hereinafter referred to as Yamaguchi).

With respect to claim 1, Conescu discloses an information processing apparatus (fig.1B, computer 132) comprising: 
      a generation unit (fig.1B, application production logic 190) configured to generate a workflow for each of a plurality of product types, the workflow including a plurality of work processes for producing a product (fig.4 and ¶ 0088) (Note: application production logic 190 generates and displays a GUI having the form shown in FIG. 4; wherein user can select a product type (book cover, business cards, postcards, and trifold flyers) and define work processes (printing, finishing, coating, bleeding) for producing the product); 
      a first reception unit (fig.1B, application production logic 190) configured to receive a setting of a parameter for each of the work processes by a user operation (¶ 0057, fig.4 and ¶ 0090-¶ 0098) (Note: the application production logic 190 receives a 
     a second reception unit (fig.1B, application production logic 190) configured to receive a designation of one of a plurality of pieces of document data by a user operation (¶ 0057, ¶ 0059, ¶ 0118 and ¶ 0135) (Note: the application production logic 190 receives one of files (pieces of document data) specified by the user); and 
    a second preview display unit (fig.1B, display 194) configured to display a preview of the document data designated via the second reception unit (fig.4, ¶ 0061, ¶ 0093, ¶ 0099-¶ 0100) (Note: when user drags and drops an image for printing into the image region 440 in GUI 402, the application production logic 190 displays a preview of the document data to be printed; wherein the application production logic 190 generates a graphical user interface in cooperation with an operating system and/or one or more middleware layers and GUI screen images are displayed on display 194).
     Conescu fails to disclose a first preview display unit configured to display a preview using setting received by reception unit and predetermined dummy data; and a second preview display unit configured to display a preview of document data by replacing the dummy data with designated document data. 
      However, in the same field of endeavor of information processing apparatus art, Yamaguchi discloses a first preview display unit (fig.1, display 130) configured to display a preview using setting received by reception unit (fig.5, user interface) and (¶ 0132 and ¶ 0173) (Note: the reference discloses a display comprising a preview region 3000 that displays a preview using dummy data and setting received via the user interface); and 
      a second preview display unit (fig.1, display 130) configured to display a preview of document data by replacing the dummy data with designated document data (¶ 0139 and ¶ 0184) (Note: the reference discloses changing pages of document in preview image representation by using a page number input . Therefore, the designation of a document page allows the replacement of the dummy data with the designated document page).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the information processing apparatus of Conescu with a first preview display unit configured to display a preview using setting received by reception unit and predetermined dummy data; and a second preview display unit configured to display a preview of document data by replacing the dummy data with designated document data as taught by Yamaguchi. The suggestion/motivation for doing so would have been to enable the user to easily imagine the condition of the finished recorded matter and reduce faulty printing (see Yamaguchi [0028]).
With respect to claim 2, Conescu in view of Yamaguchi discloses the information processing apparatus according to claim 1. Yamaguchi discloses wherein the second preview display unit (fig.1, display 130) displays the preview based on the number of pages of the designated document data (¶ 0064, ¶ 0184, ¶ 0187, ¶ 0190 and ¶ 0205) Note: the reference discloses a display for displaying in a preview form all the pages of a document).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the information processing apparatus of Conescu with a concept wherein the second preview display unit displays the preview based on the number of pages of the designated document data as taught by Yamaguchi. The suggestion/motivation for doing so would have been to enable the user to view the relationship of the position of each image-formed page in the finished printed matter and confirm the finished condition of the recorded matter every page in a feeling as if the user is turning over the page. In this way, the user is able to easily imagine the condition of the finished printed matter (see Yamaguchi [0280]).

With respect to claim 4, Conescu in view of Yamaguchi discloses the information processing apparatus according to claim 1. Conescu discloses wherein the second reception unit (fig.1B, application production logic 190) receives the designation of one of the plurality of pieces of document data for each of parts included in the workflow (fig.4, ¶ 0099 and ¶ 0118) (Note: application production logic 190 generates an image region 440 in GUI 402 that allows a user to drag and drop print application data in the form of a file such as a PDF document for printing into the region that includes a Front tab and a Back tab that allow a user to separately drag and drop in images for both the front and back of the sheet. Thus, the application production logic 190 receives the 

With respect to claim 6, the same ground of rejection provided for claim 1 is applicable herein.
With respect to claim 7, the same ground of rejection provided for claim 2 is applicable herein.
With respect to claim 9, the same ground of rejection provided for claim 4 is applicable herein.
With respect to claim 11, the same ground of rejection provided for claim 1 is applicable herein. Conescu further discloses a non-transitory computer-readable storage medium storing a program (¶ 0215-¶ 0217).

8.      Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Conescu in view of Yamaguchi, and further in view of Tomita US 2007/0035770 A1.

With respect to claim 3, Conescu in view of Yamaguchi discloses the information processing apparatus according to claim 2, except wherein the second preview display unit displays the preview using a setting value adjusted based on a spine width of a product, the setting value being obtained based on information about the number of pages of the designated document data and a set sheet type. 
    However, in the same field of endeavor of information processing apparatus art,          Tomita discloses wherein the second preview display unit displays the preview using a (figs.15-22, ¶ 0257-¶ 0268) (Note: the reference discloses displaying a preview of a product using a manuscript print position (setting value) adjusted based on a spine width (backstrip width); wherein the manuscript print position (setting value) is obtained based the sheet thicknesses of all body pages upon designation of the number of body sheets and the sheet type for use that are obtained from the document information 401).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the information processing apparatus of Conescu in view of Yamaguchi with a concept wherein the second preview display unit displays the preview using a setting value adjusted based on a spine width of a product, the setting value being obtained based on information about the number of pages of the designated document data and a set sheet type as taught by Tomita. The suggestion/motivation for doing so would have been to provide an information processing apparatus capable of efficiently, easily setting and adjusting the print position of a manuscript subjected to bookbinding printing (see Tomita [0013]).
With respect to claim 8, the same ground of rejection provided for claim 3 is applicable herein.

9.     Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Conescu in view of Yamaguchi, and further in view of Ozawa US 2009/0002741 A1.
With respect to claim 5, Conescu in view of Yamaguchi discloses the information processing apparatus according to claim 1, except wherein the second reception unit receives a designation of one of the plurality of pieces of document data, and receives a range of pages of the designated document data. 
   However, in the same field of endeavor of information processing apparatus art, Ozawa discloses wherein the second reception unit receives a designation of one of the plurality of pieces of document data, and receives a range of pages of the designated document data (fig.11B and ¶ 0181-¶ 0183) (Note: A document to be printed is designated in an area 1111 and the operator can designate a print range of pages by selecting the radio button RB 113 and inputting the page number of a print start page 1115 and the page number of a print end page 1116).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the information processing apparatus of Conescu in view of Yamaguchi with a concept wherein the second reception unit receives a designation of one of the plurality of pieces of document data, and receives a range of pages of the designated document data as taught by Ozawa. The suggestion/motivation for doing so would have been for the convenience of the user by allowing him/her to specify page images to be preferentially generated before the other pages.

With respect to claim 10, the same ground of rejection provided for claim 5 is applicable herein.
Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675